Order entered May 28, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01559-CV

               CHERRY PETERSEN LANDRY ALBERT L.L.P., Appellant

                                              V.

                              ERWIN CRUZ, M.D., Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-16274

                                          ORDER
       The Court has before it appellant’s unopposed motion for extension of time to file reply

brief of appellant. The Court GRANTS the motion and ORDERS that any reply brief be filed

by June 11, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE